THAYER, Circuit Judge.
I concur in the order affirming the judgment below for the reasons stated in the foregoing opinion, but I would not be understood as concurring in the broad statement, which the opinion contains, that a servant “assumes the risks and dangers of all * * * defects [in machinery and appliances] of which he has knowledge, and of which he would have had, knowledge by the exercise of ordinary care and diligence.” Nor do I think that such a broad statement of the law is necessary to a correct decision of the case. It is well settled that a servant who uses machinery, tools, or appliances known to be defective, but, in pursuance of a promise by the master that they will be repaired, does not assume the risk of injury, but may recover if hurt, excepting where the risk of injury is so imminent that a prudent person would not have used them at all. And I conceive that there may be other exceptions to the rule. Hough v. Railway Co., 100 U. S. 213, 225, 25 L. Ed. 612, and cases cited; Mining Co. v. Fullerton, 16 C. C. A. 545, 549, 69 Fed. 923. See, also, Southern Pac. Co. v. Yeargin, 48 C. C. A. 497, 109 Fed. 436, 441.
CAEDWELL, Circuit Judge, joins in the views expressed in this concurrence.